COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Rodney Gowans v. The State of Texas

Appellate case number:    01-19-00902-CR

Trial court case number: 13300

Trial court:              12th District Court of Grimes County

       Appellant’s motion for extension of time to file his brief is granted. Appellant’s brief is
due February 3, 2020.

       All other pending motions are denied.

       It is so ORDERED.


Judge’s signature: _________/s/ Russell Lloyd_____________
                               Acting individually


Date: __December 19, 2019__________